MILLIKEN, Judge.
This is an appeal of a judgment overruling an RCr 11.42 motion to vacate a judgment of conviction. The thrust of the appeal centers on whether adequate counsel had been had by the prisoner at his trial, and whether the trial court properly refused to grant a full hearing before denying the RCr 11.42 motion to set aside the conviction.
The appellant Jimmie Paul Johnson, was twenty-six years of age with no previous criminal record at the time of his conviction for robbery. Counsel had been appointed for him, had obtained a reduction of the charge from armed robbery to robbery, to which latter offense Johnson pled guilty and was sentenced to fifteen years in the penitentiary which his appointed counsel got reduced to ten years. Appointed counsel also represented Johnson at a hearing seeking probation of his sentence which the trial court refused to grant. In overruling Johnson’s RCr 11.42 motion to set aside his conviction the trial court denied a hearing, saying, “ * * * there is no true issue not totally answered in the record to entitle the movant to a hearing * * * ”,
We agree with the learned trial judge and so affirm the judgment It is so ordered.
All concur.